DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9, 12, 22-23, 25, 27, 29-30, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan et al (US 2008/0285512 A1).
Regarding claims 1, 23, 25, 27, 29, and 30, Pan discloses a method of operating a wireless device in a communication network (Fig. 1), the method comprising: 
obtaining a pre-defined rule for computing a default transmission data block size (21st paragraph, in order to determine the TBS, the number of RBs with modulation, coding rate or payload size should be known.  The number of RBs may be assigned to WTRU 110 may be signaled to WTRU via PDCCH, Each RB may consist of M REs.  MCS can indicate how many information bits are carried by W bits per RE.  If there are N RBs assigned to WTRU then the TBS will be N*M*W bits) based on one or more input parameters selected from: 
a number of allocated physical resource blocks (21st paragraph, N RBs), 
an effective number of resource elements per physical resource block and/or symbol (21st paragraph, M REs), 
a number of spatial layers (4th paragraph, in MIMO, information for multiple MCSs for multiple spatial streams may be signaled to WTRU.  Herein, MCS is used to derive TBS), 
a modulation order (21st paragraph MCS), and 
st paragraph, coding rate); and 
receiving first signaling at least partially overriding values obtained by the pre-defined rule (49th paragraph, eNB may send an override message, it indicates a TBS used by eNB and may be used by the WTRU).

Regarding claim 2, Pan discloses that wherein obtaining includes receiving second signaling indicative of the pre-defined rule and/or at least one of its input parameters (21st paragraph, the number of RBs may be signaled to WTRU via PDCCH).

Regarding claim 3, Pan discloses that wherein the pre-defined rule follows a pre-agreed specification of the communication network (22nd paragraph, the default TBS may be predefined and known to both the WTRU and eNB).

Regarding claim 9, Pan discloses that wherein the first signaling indicates at least one combination of a Modulation and Coding Scheme ("MCS") level and a resource allocation size (21st paragraph, MCS indicator, e.g., override message, includes N of RBs) and further indicates transmission data block size value associated with this combination (49th paragraph, override message includes MCS and TBS).

Regarding claim 12, Pan discloses that wherein the first signaling is higher layer signaling (Fig. 6, block 660).

Regarding claim 22, Pan discloses receiving downlink data from a node of the communication network while applying the default transmission data block size (Fig. 6, block 630, eNB and WTRu use the same TBS for data transmission and reception).
st paragraph, resource blocks and/or resource elements include time domain symbols).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 33, are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Sun et al (US 2017/0026297 A1).
Regarding claims 4 and 33, Pan discloses that wherein the pre-defined rule for computing the transmission data block size comprises a factor given by: 
Nprb * Nre * Qm * r where NPRB represents the allocated number of physical resource blocks, where NRE represents the effective number of resource elements per physical resource block, where v represents the number of spatial layers, where Qm represents the modulation order, and where r represents the code rate (21st paragraph).  Pan does not disclose the number of spatial layers.  Sun discloses that the TBS is calculated using a number of spatial multiplexing layers used for transmission (15th paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include number of spatial layers in calculation of TBS in Pan’s system, as suggested by Sun, to maximize data transmissions.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pan and Sun further in view of Muharemovic et al (US 2009/0232070 A1).
st paragraph).  Pan does not disclose that wherein the pre-defined rule specifies the transmission data block size to be aligned with byte size.  Muharemovic discloses that transport blocks are segmented into byte aligned segments with maximum block size (8th paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include alignment of transport blocks of transport block size as byte alignment in Pan’s system, as suggested by Muharemovic, to enable coding effectively.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Saito et al (US 2019/0132079 A1).
Regarding claims 10 and 11, Pan discloses determining transport block size (21st paragraph).  Pan does not disclose that wherein the at least one combination of MCS level and resource allocation size is selected from combinations of MCS level and resource allocation size as stored in a fixed look-up table and/or as fixed in a specification of the communication network.  Saito discloses a table for association of MCS and TBS (Fig. 3).  Saito further discloses a table for association of TBS to Nprb (Fig. 4).  Saito discloses that Figs. 3 and 4 are described in LTE systems (36th paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include table for associating MCS, TBS, and Nprb in Pan’s system, as suggested by Saito, to define the relationships among MCS, TBS and Nprb.

Allowable Subject Matter
Claims 6-7 and 13-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9-23, 25, 27, 29-30, 32, and 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472